NOTE: This order is n0np1'ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LSI CORPORATION AND AGERE SYSTEMS INC.,
Appellants,
V.
INTERNATIONAL TRAI)E COMMISSION,
Appellee,
AND
TOVVER SEMICONDUCTOR, LTD.
AND JAZZ SEMICONDUCTOR,
Intervenors,
AND
NANYA TECHNOLOGY CORPORATION,
POVVERCHIP TECHNOLOGY CORPORATION,
AND SPANSION, INC.,
Interuen0rs,
AND
INTEGRATED DEVICE TECHNOLOGY, INC.
AND GRACE SEMICONDUCTOR MANUFACTURING
CORPORATION,
In,terven0rs.
2010-1352

LSI CORP V. ITC 2
On appeal from the United States International Trade
Commission in Investigation No. 337 -TA-648.
ON MOTION
Before GAJARSA, SCHALL, and MO0RE, Circuit Ju,dges.
SCHALL, C'ircuit Judge.
0 R D E R
The International Trade Com1nission moves to dis-
miss this appeal as moot. LSI C0rporation et al. (LSI)
respond and request that the court vacate the Comrnis-
sion’s final determination Nanya Techn0logy Corpora-
tion et al. and lntegrated Device Techno1ogy, Inc. et al.
(Nanya) reply.
The C0mmission found no violation of 19 U.S.C.
§ 1337 based on its finding that the asserted claims of
United States Patent No. 5,227,335 (the ‘335 patent) were
invalid. The Commission states that the ‘335 patent
expired on J nly 13, 2010 and thus the appeal is moot.
LSI agrees that the appeal is moot and does not op-
pose dismissal of the appea1. H0wever, LSl requests that
the court vacate the Commission’s final determination as
it did in similar circumstances in Texas Instruments, Inc.
v. U.S. Int’l Trade Comm’n, 851 F.2d 342, 344 (Fed. Cir.
1987). Nanya asserts that vacatur is not warranted
because C01nmission determinations do not generally
have preclusive effects and that in this case LSl simply
wishes to set aside an adverse decision Nanya asserts
that LSI waited two months to file its appeal and thus the
case became moot due to LSI’s actions, not happenstance.

3 LSI CORP V. ITC
The court agrees that this case is moot. Further, the
court determines that the case became moot by happen-
stance. LSl timely filed its appeal Moreover, even if LSI
had filed its appeal immediately after the C0mmission
issued its final determination, the patent would have
expired before the case could be fully briefed, scheduled
on an argument calendar, and decided
Because this appeal became moot through happen-
stance, the determination whether to vacate the C01nmis-
sion’s decision is guided by principles of equity. See U.S.
Bancorp Mortgage Co. v. Bonner Mall P'ship, 513 U.S. l8,
25 (1994) (“The reference to ‘happenstance’ in Mu,nsing-
wear must be understood as an allusion to this equitable
tradition of vacatur"). "A party who seeks review of the
merits of an adverse ruling, but is frustrated by the
vagaries of circumstance, ought not in fairness be forced
to acquiesce in the judgment.” Bancorp at 25. In this
case, the court determines that vacatur is appropriate.
Accordingly,
IT ls ORDERE1) THAT:
(1) The appeal is dismissed as moot.
(2) The Commissi0n’s final determination is vacated
and the case is remanded to the Commission. The Com-
mission is directed to dismiss its investigation as moot.
FoR THE CoURT
NOV 1 5
?_________?l]_P__ /s/ J an Horbal
Date J an Horbaly
Clerk
cc: Jonathan D. Link, Esq.
Clint A Gerdine, Esq.
K@ith ii s1@nk@viCh, Esq. u.s. couR~f¢')'F§.'=’¢»E,qLsF0R
THE FEDERAL CIRCUlT
N0V 15 2010
ira , , _'_{
 " ii

LSl CORP V. ITC
Gary A. Hecker, Esq.
Michae1 J. Bettinger, Esq
s17